DETAILED CORRESPONDENCE

Claims 1-14 and 21 are under consideration. 
Claims 15-20 are cancelled. 
Independent claims 1 and 9 recite that the food product is a soup. 
Claim 21 is amended and recites that the product comprises a 1 wt % to 2 wt % aqueous solution of micronized starch, lacks titanium dioxide, rice starch, and calcium carbonate, and that the food product is soup.
The Official Action is final as claim 21 has been amended.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-14  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 9 are rejected as the claims recite “lacking opacifiers other than” the recited RS4 starches.  While the present application teaches that opacifiers such as titanium oxide can be excluded, there is no support for excluding all opacifiers. For example, the published version of the present application indicates in [0019] that the composition does not include titanium dioxide.  In [0017], rice starch and calcium carbonate are also mentioned.   However, it is not clear what other ingredients would be excluded.  
Claims 2-8 and 10-14 are rejected for being dependent on claim 1 and/or 9 and including all the recitations of their respective base claim.  

Claims 1-14 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 9 are rejected as the claims recite “lacking opacifiers other than” the recited RS4 starches.  It is not necessarily clear as to what constitutes an opacifier and thus would be excluded.  For example, the published version of the present application indicates in [0039] that modified starches can be included as another ingredient but RS4 itself is a modified starch.  
It must also be noted that some ingredients such as rice starch can be used a thickener or as an opacifier. One skilled in the art would not necessarily be able to determine the intended use of such ingredients. 
Claims 2-8 and 10-14 are rejected for being dependent on claim 1 and/or 9 and including all the recitations of their respective base claim.  
Claim 6 is additionally rejected as claim 1 limits the composition to soup but claim 6 recites composition other than soup.

Claim 21 is rejected for reciting that the starch “acts as an opacifying agent”. However, a composition is not separable from its properties. In this regard, while a starch can serve as a thickener and opacifier is not clear how a starch can act simply as an opacifier. One skilled in the art would not been able to distinguish whether the starch was “acting” as an opacifier or “acting” in some other capacity. 

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 limits the composition to soup but claim 6 recites composition other than soup.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anon, Fibersym RW,  accessed at https://www.mgpingredients.com/sites/default/files/2018-03/Fibersym+Booklet+Updates+12.15.11.pdf (2011) (FIBERSYM) in view of KULKARNI, et al. Resistant Starch—A Review, COMPREHENSIVE REVIEWS IN FOOD SCIENCE AND FOOD SAFETY—Vol. 5, 2006 (KULKARNI)

Claim 1 recites a processed food product comprising: a micronized RS4 modified food starch comprising at least 70 wt. % fiber and particle size of dv 98% less than 25 um, wherein the brightness (L*) value of the processed food product is greater than 70.  The processed food product lacking opacifiers other than the micronized RS4 opacifying modified food starch. 
As to claims 1, FIBERSYM teaches a RS4 starch that is a convenient and rich source of dietary fiber that can be formulated in a wide array of foods with minimal processing adjustments. Possessing a clean flavor, smooth texture and white appearance, in combination with its low water-holding properties, Fibersym® RW allows formulators to boost the fiber content of a diverse line of products (see page 2).  These applications include bread, pizza crust, flour tortillas, pasta and noodles, cookies, muffins, breakfast cereals, pastries and bakery mixes (pg. 2). At page 16, it is taught that FIBERSYM has a dietary fiber content of 85%. FIBERYSM does not contain titanium dioxide or other opacifiers.
As to the brightness value, page 21 of FIBERSYM shows that the brightness value increases as the amount of opacifier is added. In addition, it is noted that the brightness value of the food product would also depend on the type of food product in which the product is added. It would have been obvious to vary the brightness value of the product as desired in order to achieve the desired resulting brightness in the food product.
It is also noted that applicant has chosen to use a parameter that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facie case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.
FIBERSYM does not teach the particles size of the complex is micronized.  
KULKARNI teaches that resistant starched are used as a source of dietary fiber and be used in products such as soups (pg. 14, left column, second full paragraph).    KULKARNI also teaches that resistant starches can be added to beverages (pg. 11, left column, line 1). Soup is a beverage.  Table 1 on page 4 identifies RS4 as cross-linked starch that can be used in foods.  KULKRARNI states in the conclusion on page 14 that RS has received much attention for both its potential health benefits and functional properties. As a functional fiber, its fine particles and bland taste make possible the formulation of a number of food products with better consumer acceptability and greater palatability than those made with traditional fibers. 
On page 5 of KULKARNI, RS has a small particle size, white appearance, and bland flavor. RS also has a low water-holding capacity. It has desirable physico-chemical properties (Fausto and others 1997) such as swelling, viscosity increase, gel formation, and water-binding capacity, making it useful in a variety of foods. These properties make it possible to use most resistant starches to replace flour on a 1-for-1 basis without significantly affecting dough handling or rheology. They are also natural sources, bland in flavor, white in color, with fine particle size (which causes less interference with texture).  On page 14, a particle size for resistant starch of between 10 and 15um is identified (i.e., micronized). However, it would have been obvious to vary the particle size based on desired texture. 
Thus, KULKARNI teaches that it is desirable to maintain small particle sizes for purposes of texture.  It would have been obvious to one skilled in the art to use a small particle size in FIBERSYM, as KULARNI teaches that this helps with texture. 

It would have been obvious one skilled in the art to use the starch of KULKAMI to the FIBERSYM product, as KULKARNI teaches that that resistant starches allow the formation of low net carbohydrate food products and beverages including soup (pg. 14, left column, second full paragraph). This includes providing the product with improved texture, appearance, and mouth feel (such as better organoleptic qualities).

Claim 2 recites that the food product has a moisture content of at least about 50 wt. %. 
As FIBERSYM teaches that the invention also pertains to beverages (see page 6), it would have been obvious that the food product can have a moisture content of at least 50%, as claimed. Additionally, as noted above, KULKARNI teaches that resistant starched are used as a source of dietary fiber and be used in products such as soups (pg. 14, left column, second full paragraph).    KULKARNI also teaches that resistant starches can be added to beverages (pg. 11, left column, line 1). Soup is a beverage.  Thus, it would have been obvious to use resistant starches in compositions with large moisture contents.

Claim 3 recites a modified food starch (RS4) in an amount from 1 wt. % to 5 wt. %.  Claim 4 recites that the starch is in an amount from 1 wt. % to 3 wt. %.
As to claims 3-4, FIBERSYM teaches in Table 13 on page 21 that the addition of FIBERSYM impact the color, water absorption and cooking loss.  It would have been obvious to vary the amount of FIBERSYM added to the food product based on the desired color, water absorption and cooking loss. 



Claim 5 recites that at least one of a retorted food product, a heat-treated food product, and a shelf-stable food product. Claim 6 recites that the food product is selected from the group consisting of reduced-fat/low-fat refrigerated soups, reduced fat/low fat shelf-stable soups, shelf-stable cheese dips, shelf-stable white sauces, salad dressings, bakery products, and baked snacks. 
As to claims 5 and 6, FIBERSYM teaches that the FIBERYM can be added to cookies on page 17, cooked noodles on page 21 and snacks on page 22.  As to soup, KULKARNI teaches that resistant starched are used as a source of dietary fiber and be used in products such as soups (pg. 14, left column, second full paragraph).    KULKARNI also teaches that resistant starches can be added to beverages (pg. 11, left column, line 1). Soup is a beverage.  

Claim 7 recites that the processed food product is titanium-dioxide free.  Claim 8 recites that the processed food product has a titanium-dioxide content of less than 0.1 wt. %. 
As to claims 7-8, FIBERSYM is free of titanium dioxide. 

Claim 9 recites an opacifying composition comprising: a micronized RS4 modified food starch comprising at least 70 wt. % fiber and particle size of dv 98% less than 25um, wherein the brightness (L*) value of the composition is greater than 80 at a concentration of 1 wt. % in an aqueous solution.
FIBERSYM teaches a RS4 starch that is a convenient and rich source of dietary fiber that can be formulated in a wide array of foods with minimal processing adjustments. Possessing a clean flavor, smooth texture and white appearance, in combination with its low water-holding properties, Fibersym® RW allows formulators to boost the fiber content of a diverse line of products (see page 2).  These applications include bread, pizza crust, flour tortillas, pasta and noodles, cookies, muffins, breakfast cereals, pastries and bakery mixes (pg. 2). At page 16, it is raught that FIBERSYM has a dietary fiber content of 85%. FIBERYSM does not contain titanium dioxide or other opacifiers.
As to the brightness value, page 21 of FIBERSYM shows that the brightness value increases as the amount of opacifier is added. In addition, it is noted that the brightness value of the food product would also depend on the type of food product in which the product is added. It would have been obvious to vary the brightness value of the product as desired in order to achieve the desired resulting brightness in the food product.
It is also noted that applicant has chosen to use a parameter that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.
FIBERSYM does not teach the particles size of the complex is micronized.  
KULKARNI teaches that resistant starched are used as a source of dietary fiber and be used in products such as soups.    Table 1 on page 4 identifies RS4 as cross-linked starch that can be used in foods.  KULKRARNI states in the conclusion on page 14 that RS has received much attention for both its potential health benefits and functional properties. As a functional fiber, its fine particles and bland taste make possible the formulation of a number of food products with better consumer acceptability and greater palatability than those made with traditional fibers. 
On page 5 of KULKARNI, RS has a small particle size, white appearance, and bland flavor. RS also has a low water-holding capacity. It has desirable physico-chemical properties (Fausto and others 1997) such as swelling, viscosity increase, gel formation, and water-binding capacity, making it useful in a variety of foods. These properties make it possible to use most resistant starches to replace flour on a 1-for-1 basis without significantly affecting dough handling or rheology. They are also natural sources, bland in flavor, white in color, with fine particle size (which causes less interference with texture).  On page 14, a particle size for resistant starch of between 10 and 15um is identified (i.e., micronized). However, it would have been obvious to vary the particle size based on desired texture. 
Thus, KULKARNI teaches that it is desirable to maintain small particle sizes for purposes of texture.  It would have been obvious to one skilled in the art to use a small particle size in FIBERSYM, as KULARNI teaches that this helps with texture. 

It would have been obvious one skilled in the art to use the starch of KULKAMI to the FIBERSYM product, as KULKARNI teaches that that resistant starches allow the formation of low net carbohydrate food products and beverages including soup. This includes providing the product with improved texture, appearance, and mouth feel (such as better organoleptic qualities).


Claim 10 recites that the micronized RS4 modified food starch is derived from one or more of botanical sources wheat, corn, potato, rice, and tapioca starches. 
On page 2, FIBERSYM teaches on page 2 that the composition is wheat-based. 

Claim 11 recites that the modified food starch is a cross-linked micronized RS4 modified food starch) with at least 70% dietary fiber. 
At page 16, it is taught that FIBERSYM has a dietary fiber content of 85%. FIBERYSM does not contain titanium dioxide or other opacifiers.

Claim 12 recites that the micronized RS4 modified food starch having at least 50% particles less than 7um and 100% less than 25um.
FIBERSYM does not teach that starch contains or serves as a fiber or that the particle is micronized. 
KULKARNI teaches that resistant starched are used as a source of dietary fiber and be used in products such as soups.  KULKARNI teaches that resistant starches “can deliver more than 70% dietary fiber” and reduced net carbohydrate levels   (pg. 14, left column, second full paragraph).  On page 5 of KULKARNI, RS has a small particle size, white appearance, and bland flavor. RS also has a low water-holding capacity. It has desirable physico-chemical properties (Fausto and others 1997) such as swelling, viscosity increase, gel formation, and water-binding capacity, making it useful in a variety of foods. These properties make it possible to use most resistant starches to replace flour on a 1-for-1 basis without significantly affecting dough handling or rheology. They are also natural sources, bland in flavor, white in color, with fine particle size (which causes less interference with texture).  On page 14, a particle size for resistant starch of between 10 and 15um is identified (i.e., micronized). However, it would have been obvious to vary the particle size based on desired texture. 
It would have been obvious one skilled in the art to use the starch of KULKAMI to the FIBERSYM product, as KULKARNI teaches that that resistant starches allow the formation of low net carbohydrate food products with improved texture, appearance, and mouth feel (such as better organoleptic qualities).

Claim 13 recites that the micronized RS4 modified food starch having at least 85% of particles less than 10um and 99% of particles less than 25m.  Claim 14 recites that the micronized RS4 modified food starch have 99% of particles less than 25um.
As to claims 13-14, FIBERSYM does not teach that starch contains or serves as a fiber. 
KULKARNI teaches that resistant starched are used as a source of dietary fiber and be used in products such as soups (pg. 14, left column, second full paragraph).    KULKARNI also teaches that resistant starches can be added to beverages (pg. 11, left column, line 1). Soup is a beverage. KULKARNI teaches that resistant starches “can deliver more than 70% dietary fiber” and reduced net carbohydrate levels   (pg. 14, left column, second full paragraph).  At page 5, On page 5 of KULKARNI, RS has a small particle size, white appearance, and bland flavor. RS also has a low water-holding capacity. It has desirable physico-chemical properties (Fausto and others 1997) such as swelling, viscosity increase, gel formation, and water-binding capacity, making it useful in a variety of foods. These properties make it possible to use most resistant starches to replace flour on a 1-for-1 basis without significantly affecting dough handling or rheology. They are also natural sources, bland in flavor, white in color, with fine particle size (which causes less interference with texture).  On page 14, a particle size for resistant starch of between 10 and 15um is identified (i.e., micronized). However, it would have been obvious to vary the particle size based on desired texture. 
It would have been obvious one skilled in the art to use the starch of KULKAMI to the FIBERSYM  product, as KULKARNI teaches that that resistant starches allow the formation of low net carbohydrate food products with improved texture, appearance, and mouth feel (such as better organoleptic qualities).
Claim 21 recites a processed food product comprising:  1 wt. % to 2 wt. % aqueous solution of a micronized RS4 modified food starch comprising:
at least 70 wt. % fiber; and
a particle size of dv 98% less than 25umI;
wherein the starch acts as an opacifying agent; 
wherein the processed food product lacks titanium dioxide, rice starch, and calcium carbonate, and 
wherein the L* brightness value of the processed food product is greater than 70; and
wherein the processed food product is a soup.
As to claim 21, FIBERSYM teaches a RS4 starch that is a convenient and rich source of dietary fiber that can be formulated in a wide array of foods with minimal processing adjustments. Possessing a clean flavor, smooth texture and white appearance, in combination with its low water-holding properties, Fibersym® RW allows formulators to boost the fiber content of a diverse line of products (see page 2).  These applications include bread, pizza crust, flour tortillas, pasta and noodles, cookies, muffins, breakfast cereals, pastries and bakery mixes (pg. 2). At page 16, it is taught that FIBERSYM has a dietary fiber content of 85%. FIBERYSM does not contain titanium dioxide, rice starch or calcium carbonate, along with other opacifiers.
As to the brightness value, page 21 of FIBERSYM shows that the brightness value increases as the amount of opacifier is added. In addition, it is noted that the brightness value of the food product would also depend on the type of food product in which the product is added. 
It would have been obvious to vary amount of opacifier and hence the brightness value of the product as desired in order to achieve the desired resulting brightness in the food product.
It is also noted that applicant has chosen to use a parameter that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facie case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.
FIBERSYM does not teach the particles size of the complex is micronized.  
KULKARNI teaches that resistant starched are used as a source of dietary fiber and be used in products such as soups.    Table 1 on page 4 identifies RS4 as cross-linked starch that can be used in foods.  KULKRARNI states in the conclusion on page 14 that RS has received much attention for both its potential health benefits and functional properties. As a functional fiber, its fine particles and bland taste make possible the formulation of a number of food products with better consumer acceptability and greater palatability than those made with traditional fibers. 
On page 5 of KULKARNI, RS has a small particle size, white appearance, and bland flavor. RS also has a low water-holding capacity. It has desirable physico-chemical properties (Fausto and others 1997) such as swelling, viscosity increase, gel formation, and water-binding capacity, making it useful in a variety of foods. These properties make it possible to use most resistant starches to replace flour on a 1-for-1 basis without significantly affecting dough handling or rheology. They are also natural sources, bland in flavor, white in color, with fine particle size (which causes less interference with texture).  On page 14, a particle size for resistant starch of between 10 and 15um is identified (i.e., micronized). However, it would have been obvious to vary the particle size based on desired texture. 
Thus, KULKARNI teaches that it is desirable to maintain small particle sizes for purposes of texture.  It would have been obvious to one skilled in the art to use a small particle size in FIBERSYM, as KULARNI teaches that this helps with texture. 
It would have been obvious one skilled in the art to use the starch of KULKAMI to the FIBERSYM product, as KULKARNI teaches that that resistant starches allow the formation of low net carbohydrate food products with improved texture, appearance, and mouth feel (such as better organoleptic qualities).
KULKARNI teaches that resistant starched are used as a source of dietary fiber and be used in products such as soups (pg. 14, left column, second full paragraph).    KULKARNI also teaches that resistant starches can be added to beverages (pg. 11, left column, line 1). Soup is a beverage.  It would have been obvious to use the resistant starch composition of the references in soup, as KULKARNI teaches that resistant starches can serve as opacifiers.

Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive.
The applicant argues that Examples 1-6 of the present application show opacifying compositions where micronized RS4 modified food starch is the only opacifier present. For instance, in Example 5, a low-fat Creamy Chicken Alfredo soup recipe was made. In one of the recipe formulations, a 2% solution of micronized RS4 modified food starch was added to the recipe as the sole opacifying agent in the recipe. See Application as filed at page 14, line 10 — page 15, line 12. Similarly, in Example 6, a New England Clam Chowder Light soup recipe was made where one of the formulations contained a 2% solution of micronized RS4 modified food starch as the sole opacifying agent.  
However, there is no support for excluding all opacifiers. For example, the published version of the present application indicates in [0019] that the composition does not include titanium dioxide.  In [0017], rice starch and calcium carbonate are also mentioned.   Additionally, the claims remain open ended to other ingredients. This includes other starches and materials that might be sued for a variety of functions. For example, starch can serve as thickener and opacifier. There is no way for one skilled in the art to distinguish the thickeners from opacifiers.  
The Applicant also submits that one of skill in the art looking to brighten and/or whiten a product would understand what would qualify as an opacifier. Opacifying agents are used within the food formulation arts. Opacifiers are food safe additives that are added for the purpose of increasing the brightness (L*) value of the food product. As the application explains, “the opacifying composition can have a brightness (L*) value of 70, 75, 80, 85, 90, and 95 (such as when measured at a concentration of 1 wt. % in an aqueous solution).” The application continues by explaining, “an amount of opacifying composition is added to a food product to result in a change of brightness (L*) of the food product of at least about 2, 5, 10, 15, or 20 as measured with a Hunter Colorimeter.” page 9, lines 22-24. 
However, again, the claims remain open ended to other ingredients. This includes other starches and materials that might be used for a variety of functions. For example, starch can serve as thickener and opacifier. There is no way for one skilled in the art to distinguish the thickeners from opacifiers.  
The applicant also submits that one of skill in the art would not be motivated to combine Fibersym and Kulkarni when creating a soup food product. Fibersym discloses using its RS4 starch for applications including “bread, pizza crust, flour tortillas, pasta and noodles, cookies, muffins, breakfast cereals, pastries and bakery mixes.” Fibersym at page 2. Notably, Fibersym does not teach or suggest using the RS4 starch for aqueous food products such as soups.
However, At page 6 (RS as a functional ingredient in other foods), it is noted that resistant starches can be added to beverages as an opacifier.  Soup is a beverage. At pg. 14, left column, it is taught that resistant starches can be added to soup.  It would have been obvious to use the resistant starch composition of the references in soup, as KULKARNI teaches that resistant starches can serve as opacifiers.
Similarly, Kulkarni discusses using RS having a small particle size to “replace flour on a 1-for-1 basis without significantly affecting dough handling or rheology.” Kulkarni at page 5.
The applicant also argues that one skilled in the art looking to use RS4 starch in soup products would not be motivated to combine Fibersym and Kulkarni which teach using starch in bread products. Specifically, one of skill in the art would not be motivated to micronize the RS4 starch disclosed in Fibersym in order to achieve an improved texture as disclosed in Kulkarni. This is because the desired texture of bread products is drastically different than the desired texture of soup products. There is no evidence that the texture of a soup product would be improved using a micronized RS4 starch just because it improves the texture of bread products as disclosed in Kulkarni.
However, RS has a small particle size, white appearance, and bland flavor. RS also has a low water-holding capacity. It has desirable physico-chemical properties (Fausto and others 1997) such as swelling, viscosity increase, gel formation, and water-binding capacity, making it useful in a variety of foods. These properties make it possible to use most resistant starches to replace flour on a 1-for-1 basis without significantly affecting dough handling or rheology. They are also natural sources, bland in flavor, white in color, with fine particle size (which causes less interference with texture).  On page 14, a particle size for resistant starch of between 10 and 15um is identified (i.e., micronized). However, it would have been obvious to vary the particle size based on desired texture. 
As to claim 21, the applicant argues that that Example 2 of the present application illustrates the significant differences between the L* brightness of the Fibersym RS4 starch and the presently claimed RS4 starch. As the Office Action notes Fibersym “teaches a RS4 starch...[but] does not teach the particles size of the complex is micronized.” Office Action at pages 4-5. Example 2 of the present application demonstrates the drastic different in the L* brightness value of non- micronizes RS4 starch and micronized RS4 starch. As shown in Table 4, a 1% solution of a modified non-micronized RS4 food starch has a L* brightness value of 58.80. See Application as filed at page 12. In contrast, a 1% solution of a modified micronized RS4 food starch has a L* brightness value of 83.50. /d. at page 13. This significant increase in the L* brightness value illustrates the significant different between the Fibersym non-micronized RS4 starch and the presently claimed micronized RS4 starch.  Additionally, Applicant notes that Table 13 of Fibersym supports the above conclusion. Specifically, Table 13 of Fibersym illustrates that even in a spaghetti sample containing 48% Fibersym® RW starch, the L* brightness value was only 66.2. There is no evidence or reason to believe the L* brightness value of the Fibersym starch could go above 70 as claimed when a 1 wt. % to 2 wt. % aqueous solution of non-micronized RS4 starch is used. Therefore, Applicant respectfully submits that claim 21 is not taught nor suggested by the combination of Fibersym and Kulkarni. 
However, applicant comparison is note commensurate in scope with the claims.  Example 2 of the present application is not directed to soup.  Clearly, the brightness value would vary based not just on the addition of the opacifier but the ingredients included with the opacifier. Additionally examples addressing the full breadth of claimed ranges compared to points outside the claimed ranges are not addressed.  In this regard, applicants comments are not commensurate in scope with the claims.  It must also be noted that page 21 of FIBERSYM shows that the brightness value increases as the amount of opacifier is added. In addition, it is noted that the brightness value of the food product would also depend on the type of food product in which the product is added. It would have been obvious to vary the brightness value of the product as desired in order to achieve the desired resulting brightness in the food product.  The amount of opacifier is clearly a result effective variable. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        /DONALD R SPAMER/Primary Examiner, Art Unit 1799